    Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 1 of 7 PageID #: 2




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 WILLIAM ISGAR,                                   )
                                                  )
                  Plaintiff,                      )
                                                  )
           v.                                     )         No. 4:20-CV-1594 NAB
                                                  )
 STATE OF MISSOURI and AARON                      )
 KOEPLAN,                                         )
                                                  )
                  Defendants.                     )

                                   MEMORANDUM AND ORDER

         This matter is before the Court upon review of a letter filed by self-represented plaintiff

William Isgar, who presently resides at the Metropolitan St. Louis Psychiatric Center (“MSLPC”)

in St. Louis, Missouri. The Court construes the letter as a complaint brought pursuant to 42 U.S.C.

§ 1983 against the State of Missouri and Judge Aaron Koeplan. For the reasons discussed below,

the Court will direct plaintiff to file an amended complaint, and to either pay the statutory filing

fee or file a motion to proceed in forma pauperis.

                                         The Complaint

         This action originated in the United States District Court for the Western District of

Missouri where plaintiff filed his letter on or about November 2, 2020. ECF No. 1. On November

3, 2020, the Honorable Fernando J. Gaitan, Jr. entered an Order transferring the case to this Court

on the basis of venue pursuant to 28 U.S.C. § 1391(b). ECF No. 3. The Order noted plaintiff had

“not paid the filing fee or otherwise moved for leave to proceed in forma pauperis without the

payment of court fees or costs” but declined to make any determination regarding the filing fee

prior to the transfer. Id. at 1.
   Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 2 of 7 PageID #: 3




        Plaintiff names as defendants the State of Missouri and Judge Aaron Koeplan of “Cabden

County, Missouri.”     Plaintiff alleges defendants forced him to undergo “a mental health

evaluation,” is “being violated / raped of the 1st Amendments” because they are preventing him

from communicating with the courts, and is being forcibly medicated. ECF No. 1 at 3. Plaintiff

does not state the relief he seeks from this Court. Plaintiff has also submitted ten (10) pages of

attachments, which consists of grievances he filed with the Missouri Department of Mental Health

and documents related to a clinical determination that involuntary medication is needed as part of

his treatment. ECF No. 1-1.

                                            Discussion

       Plaintiff presently resides at the MSLPC, which is a Forensic Psychiatric Hospital operated

by the Missouri Department of Mental Health. He asserts his placement at MSLPC is for the

purpose of “a mental health evaluation to become competent and an automatic 6 months

incarceration to go before tr[ia]l of in[n]ocent or guilty proceedings.” Id. at 3. Based on the

information provided by plaintiff, the Court finds him to be a pre-trial detainee subject to the

requirements of the Prison Litigation Reform Act (“PLRA”). See 28 U.S.C. 1915(h) (“‘prisoner’

means any person incarcerated or detained in any facility who is accused of . . . violations of

criminal law”). See also Ruston v. Church of Jesus Christ of Latter-Day Saints, No. 2:06-CV-526,

2007 WL 2332393, *1 (D. Utah, Aug. 13, 2007) (holding that individuals confined for a

determination of mental competency to stand trial are pretrial detainees subject to the requirements

of the PLRA); Sailee v. Anoka County, No. 08-CV-6043, 2009 WL 57032, n. 1 (D. Minn. Jan. 7,

2009) (if a plaintiff is committed in a criminal case and has pending criminal charges in that case,

then he is a prisoner subject to the PLRA); and Banks v. Thomas, No. 11-301-GPM, 2011 WL




                                                 2
    Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 3 of 7 PageID #: 4




1750065, *2 (S.D. Ill., May 6, 2011) (finding persons unfit to stand trial are pretrial detainees and

are prisoners subject to the PLRA).

          Plaintiff, as a pre-trial detainee, has neither paid the filing fee nor submitted an application

to proceed without prepaying fees or costs under the PLRA. See 28 U.S.C. § 1915(a)(1).

Additionally, plaintiff’s complaint, filed as a letter to the Court, is defective because it was not

drafted on a Court-provided form. See Local Rule 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). In consideration

of plaintiff’s self-represented status, the Court will permit plaintiff the opportunity to submit an

amended complaint on a Court-provided form, and to either pay the filing fee or file a motion to

proceed in forma pauperis. If plaintiff chooses to bring the instant civil action without prepayment

of the filing fee, he must also “submit a certified copy of [his] trust fund account statement (or the

institutional equivalent) . . . for the 6-month period immediately preceding the filing of [his]

complaint. 28 U.S.C. § 1915(a)(2).

          That Court further notes that, in addition to the complaint being defective because it was

not drafted on a Court-provided form, plaintiff’s claims are subject to dismissal as they do not

appear to state a claim upon which relief may be granted. Under 28 U.S.C. § 1915(e)(2), the Court

is required to dismiss a complaint if it is frivolous, malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief against a defendant who is immune from such

relief.

          As to defendant Judge Koeplan, “[a] judge is absolutely immune from liability if (1) the

judge has subject matter jurisdiction, and (2) the acts complained of were judicial acts.” Smith v.

Bacon, 699 F.2d 434, 436 (8th Cir. 1983). Plaintiff does not appear to allege any actions taken by

defendant Judge Koeplan that were beyond his duties as a judicial officer. Moreover, to the extent



                                                    3
   Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 4 of 7 PageID #: 5




plaintiff is attempting to bring an action under 42 U.S.C. § 1983 against the State of Missouri, the

doctrine of sovereign immunity pursuant to the Eleventh Amendment bars him from doing so. See

Quern v. Jordan, 440 U.S. 332, 338-39 (1979) (§ 1983 does not abrogate a state’s Eleventh

Amendment immunity). To the extent plaintiff seeks monetary relief in this action, “a state is not

a person for purposes of a claim for money damages under § 1983.” Kruger v. Nebraska, 820 F.3d

295, 301 (8th Cir. 2016). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (stating

that a “State is not a person under § 1983”).

                        Instructions for Filing an Amended Complaint

       Plaintiff is warned that the filing of an amended complaint completely replaces the

original complaint, and so it must include all claims plaintiff wishes to bring. See In re Wireless

Tel. Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005) (“It is well-established that

an amended complaint supersedes an original complaint and renders the original complaint without

legal effect”). Any claims from the original complaint that are not included in the amended

complaint will be deemed abandoned and will not be considered. Id. Plaintiff must submit the

amended complaint on a Court-provided form, and the amended complaint must comply with the

Federal Rules of Civil Procedure.

       Plaintiff should type or neatly print his amended complaint on the Court’s § 1983 civil

rights complaint form, which will be provided to him. See E.D. Mo. L.R. 2.06(A) (“All actions

brought by self-represented plaintiffs or petitioners should be filed on Court-provided forms”). If

the amended complaint is handwritten, the writing must be legible. In the “Caption” section of

the Court-provided form, plaintiff should clearly name every party he is intending to sue.

Fed. R. Civ. P. 10(a) (“The title of the complaint must name all the parties”). If there is not enough




                                                  4
   Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 5 of 7 PageID #: 6




room in the caption, plaintiff may add additional sheets of paper. However, all the defendants

must be clearly listed. Plaintiff should fill out the complaint form in its entirety.

       In the “Statement of Claim” section, plaintiff should provide a short and plain statement of

the factual allegations supporting his claim. Fed. R. Civ. P. 8(a). Plaintiff should put each claim

into a numbered paragraph, and each paragraph should be “limited as far as practicable to a single

set of circumstances.” Fed. R. Civ. P. 10(b).

       The amended complaint should only include claims that arise out of the same transaction

or occurrence. In other words, plaintiff should only include claims that are related to each other.

Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant and set forth as

many claims as he has against that defendant. Fed. R. Civ. P. 18(a).

       In structuring his amended complaint, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write a short

and plain statement of the factual allegations supporting his claim against that specific

defendant. If plaintiff is suing more than one defendant, he should follow the same procedure for

each defendant.

       Plaintiff must specify whether he intends to sue each defendant in an official capacity, an

individual capacity, or both. The failure to sue a defendant in the correct capacity may result in

the dismissal of that defendant.

       If plaintiff is suing a defendant in an individual capacity, he is required to allege facts

demonstrating the personal responsibility of the defendant for harming him. Madewell v. Roberts,

909 F.2d 1203, 1208 (8th Cir. 1990) (stating that § 1983 liability “requires a causal link to, and

direct responsibility for, the deprivation of rights”). Furthermore, the Court emphasizes that the




                                                  5
   Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 6 of 7 PageID #: 7




“Statement of Claim” requires more than “labels and conclusions or a formulaic recitation of the

elements of a cause of action.” Neubauer v. FedEx Corp., 849 F.3d 400, 404 (8th Cir. 2017).

       If plaintiff is suing multiple defendants, it is important he establish the responsibility of

each separate defendant for harming him. That is, for each defendant, plaintiff must allege facts

showing how that particular defendant’s acts or omissions violated his constitutional rights. It is

not enough for plaintiff to make general allegations against all the defendants as a group. Rather,

plaintiff needs to provide the role of each named defendant in this case, in order that each specific

defendant can receive notice of what he or she is accused of doing. Topchian v. JPMorgan Chase

Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (stating that the essential function of a complaint

“is to give the opposing party fair notice of the nature and basis or grounds for a claim”).

       After receiving the amended complaint, the Court will review it pursuant to 28 U.S.C. §

1915. Plaintiff’s failure to make specific factual allegations against a defendant will result in the

dismissal of that defendant. If plaintiff fails to file an amended complaint on a Court-provided

form within thirty days in accordance with the instructions set forth herein, the Court will dismiss

this action without prejudice and without further notice to plaintiff.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail plaintiff a copy of the

Court’s ‘Prisoner Civil Rights Complaint’ form.

       IT IS FURTHER ORDERED that the Clerk is directed to mail plaintiff a copy of the

Court’s ‘Application to Proceed in District Court without Prepaying Fees or Costs’ form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the Court-

provided form within thirty (30) days of the date of this Order. Plaintiff is advised that his




                                                  6
   Case: 4:20-cv-01594-NAB Doc. #: 6 Filed: 11/23/20 Page: 7 of 7 PageID #: 8




amended complaint will take the place of his original letter and will be the only pleading that this

Court will review.

       IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit

an application to proceed without prepaying fees or costs within thirty (30) days of the date of

this Order.

       IT IS FURTHER ORDERED that, if plaintiff chooses to submit an application to proceed

without prepaying fees or costs and plaintiff maintains a trust fund account or institutional

equivalent at MSLPC, he shall file a certified copy of such statement for the six-month period

immediately preceding the filing of the complaint, within thirty (30) days of the date of this Order.

       IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice and without further notice.



                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of November, 2020.




                                                 7
